Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the amendment filed on 02/12/21, the previous 101 rejections have been withdrawn.

Allowable Subject Matter
Claims 19-38 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 19, 30, and 38. The prior art fails to disclose a system for providing an aggregated financial account for a user, the system comprising: one or more memory devices storing software instructions; and one or more processors executing the instructions to perform operations comprising: providing, via a financial service provider server, an aggregated account record for an aggregated financial account, the aggregated financial account comprising a first financial account associated with a first merchant and a second financial account associated with a second merchant, the aggregated account record comprising: a first set of parameters associated with the first financial account, a second set of parameters associated with the second financial account, and a third set of parameters based on an aggregation of at least one of the first set of parameters or the second set of parameters; providing commands to a user device to display an aggregated account graphical user interface, wherein the interface is configured to communicate with the financial service provider server and further receive input and provide requests for information to the user device: receiving, from a merchant server associated with a third merchant in response to a user request by the user via an online application web page associated with the third merchant, an account modification request to add a third financial account of the user; modifying the third set of parameters based on a set of factors associated with the third 
The prior arts of record: Pletz et al (Pletz hereinafter, US PUB: 2008/0277465) discloses a computer implemented method and system for implementing a mechanism with multiple customized relationships which involves identifying one or more customized rules for an access mechanism associated with a customer; establishing a plurality of accounts for the customer wherein the plurality of accounts comprise different accounts with different account characteristics; and invoking one of the plurality of accounts for a transaction through the access mechanism, based at least in part on the one or more customized rules. Pletz is silent on “providing an aggregated financial account for a user, the system comprising: one or more memory devices storing software instructions; and one or more processors executing the instructions to perform operations comprising: providing, via a financial service provider server, an aggregated account record for an aggregated financial account, the aggregated financial account comprising a first financial account associated with a first merchant and a second financial account associated with a second merchant, the aggregated account record comprising: a first set of parameters associated with the first financial account, a second set of parameters associated with the second financial account, and a third set of parameters based on an aggregation of at least one of the first set of parameters or the second set of parameters; providing commands to a user device to display an aggregated account graphical user interface, wherein the interface is configured to communicate with the financial service provider server and further receive input and provide requests for information to the user device: receiving, from a merchant server associated with a third merchant in response to a user request by the user via an online application web page associated with the third merchant, an account modification request to add a third financial account of the user; modifying the third set of parameters based on a set of factors associated with the third merchant; dynamically modifying, via the financial service provider server, the first set of parameters and the second set of parameters based on the user request by the user via an online application web page associated with the third merchant; and providing, via the financial service provider server and based on the modified third set of parameters, commands to the user device to modify the aggregated account graphical user interface to display at least one or more of: a logo, a merchant-branded test a graphic, a graphic, an electronic endorsement or a hyperlink, such that the aggregated account graphical user interface appears to be associated with and provided by at least the third merchant.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697